Citation Nr: 0822059	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-31 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran had active service from August 1965 to August 
1969.  He served in Vietnam on temporary assignment in 
October and November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
reopened and then confirmed and continued the denial of the 
veteran's claim for entitlement to service connection for 
PTSD. 

The Board notes that even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claim and consider entitlement to service 
connection for PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied entitlement 
to service connection for PTSD.  The veteran did not file a 
timely appeal with respect to this issue.

2. Evidence received since the May 2004 rating decision 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2004 rating decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the May 2004 decision is new and 
material and the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

I.	Whether new and material evidence has been submitted 
to reopen a claim for service connection for PTSD.

Analysis

A May 2004 rating decision denied service connection for PTSD 
on the basis that the evidence of record did not show that 
the condition had been clinically diagnosed or occurred in 
service.  The RO essentially found that a current disability 
had not been shown.  The veteran did not appeal the May 2004 
decision within a year and it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. §  5108.

In August 2005, the veteran filed a claim for 
depression/PTSD, which the RO treated as an application to 
reopen the claim for entitlement to service connection for 
PTSD.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the May 2004 decision includes a 
stressor letter from the veteran, a letter from the veteran's 
spouse addressing her observations of symptoms, a letter from 
the Railroad Retirement Board discussing the veteran's 
inability to work due to mental condition, and a letter from 
the veteran indicating a source of additional information 
about his stressor.  

The evidence received also includes additional VAMC records.  
Specifically, a treating psychiatrist at the VAMC in July 
2005 provided a diagnosis of PTSD while a September 2006 
treatment note from the VAMC reported that the veteran tested 
positive for PTSD.

The VAMC treatment reports pertain to the previously un-
established element of a current disability and raise a 
reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has been submitted and 
the claim for service connection for PTSD is reopened.


ORDER

New and material evidence has been submitted and the claim 
for service connection for PTSD is reopened.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f) (2007).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran has alleged that he has PTSD as the result of 
having a gun held to his head by a soldier from his own 
company while working with the 6091st Recon Squadron in 1968.  
In addition, both the March 2006 statement from his wife and 
the results from the July 2005 VA examination reflect that 
the veteran reported other, unspecified, stressors while in 
service.

The veteran received an initial PTSD evaluation at the VAMC 
in Altoona, Pennsylvania in July 2005.  The treating 
psychiatrist assessed the veteran as suffering from PTSD, 
depression, persistent insomnia, and mood disorder secondary 
to medical conditions.  The examiner noted that the veteran's 
PTSD issues included one specific non-combat incident in 1968 
and "things" the veteran saw while on duty in Vietnam in 
1967.  However, on September 6, 2006, the same VA 
psychiatrist assessed only a mood disorder secondary to 
medical conditions.  On September 7, 2006, a licensed nurse 
at the Altoona VAMC administered a PTSD screening to the 
veteran, which yielded a positive result.  The record does 
not reflect that the examiner reviewed the veteran's file in 
either 2005 or 2006.

Some mental health professionals have concluded that the 
veteran met the criteria for a diagnosis of PTSD, while 
others have concluded that he did not.  An examination is 
needed to clarify whether he meets the criteria for a current 
diagnosis of PTSD, and if so whether there is evidence of 
behavior changes in response to the alleged stressor.  See 
38 C.F.R. § 3.304(f)(3) (2007) (VA may submit any additional 
evidence it receives to an appropriate medical or mental 
health professional for an opinion as to whether the personal 
assault occurred).

A claim for service connection for PTSD based on personal 
assault in service will not be denied unless the claimant 
first has been advised that evidence from sources other than 
service records or behavioral changes may constitute credible 
supporting evidence of the claimed stressors and allowing him 
the opportunity to submit evidence or advise VA of the 
sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2007).   
It does not appear that the veteran has been provided such 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a letter 
in accordance with 38 C.F.R. 
§ 3.305(f)(3), telling him that evidence 
from sources other than the service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the reported personal assault 
stressor, and allow him the opportunity 
to furnish this type of evidence or to 
advise VA of other potential sources of 
such evidence.

2.  The veteran should be afforded a VA 
examination to determine whether he meets 
the criteria for a diagnosis of PTSD, and 
if so, whether the disorder is the result 
of an in-service stressor.  The veteran's 
claims file, to include a complete copy 
of this remand, must be provided to the 
physician designated to examine the 
veteran, and the examination report or an 
addendum, should reflect consideration of 
the file.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should identify 
the stressors underlying the diagnosis.  
The examiner should also provide an 
opinion as to whether there is evidence 
of behavior changes in response to the 
stressor.

3.  If the benefit sought remains denied, 
the AOJ should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


